February 20, 2014




                                JUDGMENT

                 The Fourteenth Court of Appeals
                      MARTIN VALENZUELA, Appellant

NO. 14-13-01117-CR                         V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion, appellant pay all costs
incurred by reason of this appeal, and this decision be certified below for
observance.